AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)



                                    UNITED STATES DISTRICT COU                                         NOV 2 0 2018     I
                                               SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                        ___,_______J

                     United States of America
                                v.

                    Luis Canuto Viera-Ramos                                 Case Number: 3:18-mj-22766-MDD

                                                                            Kimberly S. Trimble
                                                                            Defendant's Attorney


REGISTRATION NO. 80906298

THE DEFENDANT:
 IZJ pleaded guilty to count(s) 1 of Complaint
                                          ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-




 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                  Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                        1

 D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




 D Count(s)       ~~~~~~~~~~~~~~~~~-
                                                                             dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

IZl Assessment: $10 WAIVED IZl Fine: WAIVED
IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Monday, November 19, 2018




                                                                          HONORABLE NITA L. STORMES
                                                                          UNITED STATES MAGISTRATE JUDGE


                                                                                                      3: 18-mj-22766-MDD
